Case 1:20-cv-06347-RBK-KMW Document 29 Filed 06/23/20 Page 1 of 1 PageID: 473




                  THE MERMIGIS LAW GROUP, P.C.
                              85 Cold Spring Road
                             Syosset, New York 11791
                                  516-353-0075
                             MermigisLaw@GMail.com

James G. Mermigis, Esq.                                              Judge Anthony Fiorella
Kevin Barry, Esq.                                                    Chris Arzberger, Esq.
                                                                     Of Counsel



June 23, 2020

Via ECF and U.S. Mail
Hon. Robert B. Kugler, U.S.D.J.
United States District Court
4th and Cooper Streets
Camden, N.J. 08101

                               RE:    Atilis Gym Bellmawr, LLC. v. Philip D. Murphy, et al.
                                      Civil Action No. 20-6347-RBK-KMW

Dear Judge Kugler:

        This office represents the interest of Plaintiff in relation to the above referenced matter.
With consent from the Office of the Attorney General, we have respectfully decided to withdraw
Plaintiff’s civil action without prejudice. We will pursue our interests in state court for the time
being.
        Thank you for this Honorable Court’s consideration in this matter.



                                              Respectfully yours,

                                              /s/ James G. Mermigis, Esq.

                                              James G. Mermigis, Esq.




cc: The Office of the Attorney General
